Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 05/06/21. Claims 1-22 and 24-35 are currently pending in the application, with claims 1-19 and 24-32 having being withdrawn and claim 23 having being cancelled.  Accordingly, claims 20-22 and 33-35 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Given that applicant has cancelled claim 23, such objection is now moot.  Consequently, the objection to claim 23 is hereby withdrawn.

Given that applicant has amended the claims to now delete the terms “the NAC”, “the smooth muscle” and “the sensitivity”, the 112(b) rejection is now moot.  Consequently, the 112(b) rejection of claims 20-23 and 33-34 is hereby withdrawn.
Given that applicant has amended the claims to recite administration of trace amine compounds that are structurally similar to tyramine, the 112(a) rejection is now moot. Consequently, the 112(a) rejection of claims 20-23 and 33-34 is hereby withdrawn.  

Specifically, Ofer et al. teach methods for enhancing sexual dysfunction utilizing topical administration of an alpha-1-adrenergic receptor agonist (A1AR) and wherein said agent lead to nipple erection after application (see col. 6, lines 21-25 and abstract).  
Finally, the examiner reminds applicant that the fact that applicant chooses to identify tyramine as trace amine does not negate the fact that it is also known in the art as an A1AR and thus obvious to substitute one A1AR for another.  As a result, the examiner maintains that Ofer et al. do indeed render obvious the instant invention.  

For the foregoing reasons, the rejections of record are hereby withdrawn except the 103(a) rejection.   However, in view of applicant’s amendment, the following modified 103 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22 and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ofer et al. (U.S. 10,064,816, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Ofer et al. teach methods and compositions for enhancing sexual dysfunction using topical application of a therapeutic agent such as an alpha-1-adrenergic receptor agonist to the nipple-areola complex (see abstract; col. 2, lines 58-67; and col. 3, lines 1-18; and col. 14, lines 60-67).  Specifically, this method entails application of a bandage of patch coated with the alpha-1-adrenergic receptor agonist wherein said alpha-1 adrenergic receptor agonist include synephrine or phenylephrine (see col. 5, lines 30-39; col. 9, lines 43-67; and col. 10, lines 45-52).  Ofer et al. further teach that the present invention can be provided in various dosages including cream, gel, emulsion, spray, ointment or aerosol (see col. 10, lines 38-67).  Additionally, Ofer et al. teach that determination that said agent is useful would be in determining nipple erection after application of the composition (see col. 6, lines 21-25 and col. 16, lines 3-
                                                                                	
	Ofer et al. do not specifically teach a method wherein administration of the trace amine associated receptor agonist lead to increase sensitivity and/or contract the smooth muscle of the nipple areola complex.  Additionally, Ofer et al. do not teach the use of tyramine as the alpha-1 adrenergic receptor agonist and/or the trace amine compound.

The examiner however contends that because Ofer et al. teach the use of octopamine, a member of the same family drug class and an alpha-1 receptor agonist, one skilled in the art would have found it obvious to substitute tyramine for octopamine since substitution of one known element for another would have yielded predictable results.

The examiner further contends that because Ofer et al. teach that test to determine improvement of sexual satisfaction or sexual arousal entail analyzing nipple erection, the examiner maintains that one skilled in the art would have found it obvious to conclude that said treatment resulted in nipple erection as taught by Ofer et al.  Moreover, the examiner contends that the end result of nipple erection and increase 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to substitute octopamine for tyramine and further administer said alpha 1-adrenerigc receptor agonist of Ofer et al. including synephrine since Ofer et al. teach that said compounds lead to increase sexual arousal and improvement in sexual satisfaction.  Given the teachings of Ofer et al., one of ordinary skill would have found it obvious to administer the compounds of Ofer et al. with the reasonable expectation of providing a topical composition that is effective in improving sexual arousal and/or experience and effective in nipple erection.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/16/2021